 Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 1 of 18 PageID #:91400




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re Dealer Management Systems Antitrust
Litigation, MDL 2817
                                              No. 1:18-CV-864
This document relates to:
                                              Hon. Robert M. Dow, Jr.
Authenticom, Inc. v. CDK Global, LLC,
No. 1:18-cv-868 (N.D. Ill)                    Magistrate Judge Jeffrey T. Gilbert

Motor Vehicle Software Corp. v. CDK Global,   PUBLIC – REDACTED VERSION
et al., No. 1:18-cv-00865 (N.D. Ill.)




                       REYNOLDS’S SURREPLY TO [DKT. 1231]
                       PLAINTIFFS’ MOTION FOR SANCTIONS
 Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 2 of 18 PageID #:91401




                                                   TABLE OF CONTENTS

INTRODUCTION......................................................................................................................... 1
          I.         Plaintiffs have not met their burden to show anticipation of litigation by Reynolds
                     as of August 26, 2016. ............................................................................................ 2
                     A.         Authenticom................................................................................................ 3
                                1.         Plaintiffs apply the wrong legal standard for anticipation of
                                           litigation. ......................................................................................... 3
                                2.         Reynolds’s offer to submit privileged documents in camera was
                                           proper. ............................................................................................. 4
                                3.         Plaintiffs have not proven anticipation of litigation based on
                                           Authenticom’s April 2015 “threat”................................................. 6
                     B.                                  .......................................................................................... 7
          II.        Plaintiffs’ reply ignores or mischaracterizes the key cases on Rule 37(e)(2)
                     specific intent. ......................................................................................................... 9
          III.       Plaintiffs’ new “transferred intent” argument has no support in the case law, is
                     totally inapplicable, and should be rejected. ......................................................... 12
CONCLUSION ........................................................................................................................... 14
 Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 3 of 18 PageID #:91402




                                       INTRODUCTION

       Plaintiffs’ reply brief (Dkt. 1277) attempts to turn their strict burden of proof on its head.

The reply repeatedly asserts that Reynolds has admitted facts that it has not; assumes victory on

other hotly disputed facts; and ignores recent, squarely applicable case law that mandates denial

of the motion for sanctions.

       By way of example, Plaintiffs represent in their reply that:

       •   Reynolds “confirmed” that “Brockman used Evidence Eliminator to destroy his
           emails” (Reply at 2 n.1);

               ⇒ To the contrary, Reynolds is aware of no evidence that Brockman used
                 Evidence Eliminator to destroy a single email;

       •   Reynolds “confirmed Brockman used Evidence Eliminator . . . on the laptop where his
           emails were stored” (id. at 1);

               ⇒ To the contrary, Reynolds uncovered evidence (in 2020) only that
                                                          ;

       •   Brockman had an “admitted intent to conceal evidence” (id.);

               ⇒ to the contrary, neither Brockman nor Reynolds has admitted any intent to
                 conceal evidence;

       •   Reynolds “does not dispute” that Brockman’s destruction “deprived Plaintiffs of those
           emails” (id.);

               ⇒ To the contrary, Reynolds’s response brief details how Brockman’s emails prior
                 to August 2016 were produced to Plaintiffs through other custodians and
                 parties;

       •   Reynolds “does not dispute” that Brockman’s emails from that time period would have
           been “highly relevant” (id.);

               ⇒ Again, to the contrary, there is no basis to assume that Plaintiffs are missing
                 “highly relevant” emails that resided in only Brockman’s email files and none
                 of the other myriad custodians, parties, and third parties in this MDL;

       •   Reynolds “does not contest the factual premise that Brockman intentionally destroyed
           his emails in August 2016 in an effort to conceal probative evidence” (id. at 2);


                                                 1
 Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 4 of 18 PageID #:91403




               ⇒ To the contrary, Reynolds’s response brief explains that Plaintiffs have no
                 admissible evidence of Brockman’s intent and proceeds to show why Plaintiffs’
                 motion fails even assuming as true the allegations that Brockman deleted
                 documents to hide evidence of personal income tax evasion. See, e.g., Dkt.
                 1268 at 15-16.

       These misstatements of the factual record underscore Plaintiffs’ failure to meet their burden

for the severe sanctions sought in their motion. That failure is dispositive in light of Plaintiffs’

express statement that they “do not seek an evidentiary hearing” on this matter. Reply at 14.

Courts in this District have routinely held that where, as here, there are disputed issues of fact

surrounding a motion for sanctions, “due process principles require [the Court] to hold an

evidentiary hearing to resolve material factual disputes” before sanctions can be imposed. Ramos

v. Drews, 2018 WL 5046087, at *11 (N.D. Ill. Oct. 16, 2018); see also Linkepic Inc. v. Vyasil,

LLC, 2015 WL 13894836, *2 (N.D. Ill. Aug. 9, 2015).

       Because Plaintiffs’ chosen sanctions theory expressly relies on an alleged scheme by

Brockman to conceal personal income tax fraud—a motive having nothing to do with the antitrust

claims in this case—the Court can deny the motion for that reason alone. But even setting that

contradiction aside, on Plaintiffs’ best day there are multiple disputed issues of fact. Plaintiffs

have chosen to rest on their papers, well short of satisfying their burden of proof.

       In short, Plaintiffs’ motion for sanctions must be denied, for the reasons set forth in

Reynolds’s response and the additional brief points in response to Plaintiffs’ reply brief.

I.     Plaintiffs have not met their burden to show anticipation of litigation by Reynolds as
       of August 26, 2016.

       Reynolds’s response brief established that whether Reynolds anticipated litigation as of

August 26, 2016—and if so, what kind of litigation—is, on Plaintiffs’ best day, a hotly disputed

issue of fact. Dkt. 1268 at 3-5, 10-15. Relying primarily on out-of-context excerpts from




                                                 2
    Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 5 of 18 PageID #:91404




Reynolds’s privilege log, Plaintiffs’ reply argues that Reynolds must have “reasonably

anticipated” this antitrust litigation when Brockman allegedly deleted his emails on or about that

date. Plaintiffs have not met that burden. Reynolds will briefly address Plaintiffs’ reply arguments

regarding alleged anticipation of litigation between Reynolds and (a) Authenticom; or (b)                .1

         A.     Authenticom

                1.       Plaintiffs apply the wrong legal standard for anticipation of litigation.

         Plaintiffs apply the wrong legal standard when they argue that Reynolds “reasonably

anticipated” litigation with Authenticom in August 2016 and therefore had a duty to preserve

documents as of that date. See Reply at 4-5, 9. A duty to preserve is not triggered merely because

a party knows, or should know, that litigation is possible or even foreseeable; the duty to preserve

is triggered only when a party “knew, or should have known, that litigation was imminent.” Trask-

Morton v. Motel 6 Operating L.P., 534 F.3d 672, 681 (7th Cir. 2008) (emphasis added); see also

Norman-Nunnery v. Madison Area Tech. Coll., 625 F.3d 422, 429 (7th Cir. 2010) (rejecting

adverse inference where documents were lost before [defendant] knew or should have known that

litigation was imminent”). 2 Plaintiffs cannot demonstrate Reynolds should have known antitrust

litigation was imminent in August 2016 and cannot meet the standard required.




1
  Plaintiffs also refer briefly (at 8-9) to supposed potential litigation against (i) SIS, which Reynolds has
already addressed (see Dkt. 1268 at 15 n.9); and (ii) certain car dealerships, based on a communication that
post-dates the alleged document destruction and thus does not require a response.
2
  The court in In re Pradaxa addressed this very question, explaining that the parties “proffered two
standards for assessing when the duty to preserve” and concluding that “the Seventh Circuit's decision in
Norman–Nunnery, tips the balance in favor of applying the standard … that the duty to preserve is triggered
only when a litigant knew or should have known that litigation was imminent (at least in the Seventh
Circuit).” In re Pradaxa Prods. Liab. Litig., 2013 WL 5377164, at *10 (S.D. Ill. Sept. 25, 2013).


                                                     3
    Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 6 of 18 PageID #:91405




                2.       Reynolds’s offer to submit privileged documents in camera was proper.

         In response to Plaintiffs’ opening brief alleging that Reynolds anticipated a potential suit

against Authenticom in August 2016, Reynolds explained in its response that it made a firm

decision in July 2015 not to pursue that course of action. Dkt. 1268 at 11 (also offering to submit

in camera contemporaneous, internal documents referenced in its privilege log in support).

Plaintiffs’ reply challenges Reynolds’s proposed in camera submission, claiming that Reynolds

cannot rely on documents it withheld from discovery on privilege grounds “while keeping them

outside of Plaintiffs’ view.” Reply at 4-5. 3

         But that cannot be right. The documents were properly withheld from discovery because

they are privileged. An in camera review would be appropriate because Plaintiffs, not Reynolds,

have premised their sanctions motion on the issue of anticipation of litigation and on specific

privilege log entries—both of which inherently implicate privileged materials.

         Courts recognize that defense of spoliation motions may involve privileged matters, and

such matters are appropriately reviewed in camera. The court in In re Pradaxa, for example,

conducted an in camera review of documents referenced on defendant’s privilege log, which

plaintiffs cited as evidence that defendant anticipated litigation as of the date certain data was

destroyed, and concluded that the documents did not support a duty to preserve before that date).

2013 WL 5377164, at *11-14. See also Constantine v. Teachers College, 2011 WL 4509542, at

*3 (2d Cir. Sept. 30, 2011) (affirming district court’s denial of spoliation sanctions in case where

district court conducted in camera review of privileged documents, in response to plaintiff’s

allegations of spoliation); Constantine v. Teachers College, 2010 WL 3260164, *1 (S.D.N.Y. Aug.

6, 2010) (Rakoff, J.).


3
 In the alternative, Plaintiffs baldly urge the Court to order a broad subject-matter waiver of Reynolds’s
privilege spanning two years. Reply at 4, 5 n.4.


                                                     4
    Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 7 of 18 PageID #:91406




         According to Plaintiffs, Reynolds (and the Court) must either accept Plaintiffs’ inaccurate

portrayal of Reynolds’s internal view regarding anticipation of litigation, based on cherry-picked

excerpts from the privilege log, or find that Reynolds broadly waives privilege over its confidential

attorney-client communications. That cannot be the case. If it were, then parties could routinely

put litigants to a Hobson’s choice by disputing the date on which they anticipated litigation.

         This Court has broad discretion over discovery matters and may review documents in

camera to decide whether the standard to trigger a duty to preserve was met as of August 2016.

See United States v. Zolin, 491 U.S. 554, 572 (1989) (holding in the crime-fraud context that, after

a threshold showing, “in camera review rests in the sound discretion of the district court”);

Allegheny Ludlum Corp. v. Nippon Steel Corp., 1990 WL 9837, at *1-*2 (E.D. Pa. Feb. 1, 1990)

(rejecting argument that it is “fundamentally unfair” to permit in camera submission of evidence

to sustain privilege when that evidence also contains privileged information and conducting in

camera review under court’s broad authority over discovery matters).

         Requiring Reynolds to waive its privilege would be particularly unfair here, in light of the

due process concerns expressed in cases like Ramos. 2018 WL 5046087, at *11; see also Fuery

v. City of Chicago, 900 F.3d 450, 464-65 (7th. Cir. 2008) (emphasizing the importance of due

process where sanctions involve alleged “out-of-court conduct” as opposed to “direct contempts

in the presence of the court.”). In short, Plaintiffs have not shown that Reynolds anticipated suit

against Authenticom at the critical time, and their attempt to force a broad, 2-year privilege waiver

should be rejected. 4




4
 Plaintiffs’ characterization (at 7-8) of Reynolds’s one-off dispute against eLead as a broader dispute with
Authenticom fails. The proof is in the pudding: Plaintiffs have not pointed to a single letter, email, or any
other communication—because none exists—that Reynolds ever provided Authenticom about eLead.


                                                     5
 Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 8 of 18 PageID #:91407




                3.     Plaintiffs have not proven anticipation of litigation based on
                       Authenticom’s April 2015 “threat”.

        Contrary to Plaintiffs’ reply argument (at 5-6), Authenticom’s own vague, single-sentence

reference to potential claims against Reynolds in April 2015 did not establish a duty to preserve

at the time that purported threat was made, let alone 16 months later in August 2016.

        First, the proof that Authenticom’s April 2015 letter did not give rise to reasonable

anticipation of “imminent” litigation (or even an expectation that litigation was “probable” as

opposed to merely “possible”) is the more than two-year delay between that April 2015 letter and

Authenticom’s May 2017 lawsuit. See Price v. Peerson, 2014 WL 12558253, at *8 (C.D. Cal.

April 23, 2014) (“What's more, Plaintiff waited nearly two years after filing his September 21,

2011 letter of administrative complaint to bring the instant lawsuit. That delay, paired with the

nebulous nature of Plaintiff’s letters of administrative complaint, deracinates Plaintiff’s contention

that Defendant, the Department of Justice, or the USMS should have anticipated litigation as early

as September 2011, and thus had a duty to preserve the video recordings as of that date.”); Cache

La Poudre Feeds, LLC v. Land O’Lakes, Inc., 244 F.R.D. 614, 623 (D. Colo. 2007) (“In fact,

Cache La Poudre waited nearly two years after Anderson-Siler’s April 4, 2002 telephone

conference with Peter Janzen to bring the instant lawsuit. That delay, coupled with the less-than

adamant tone of Cache La Poudre’s letters belies Plaintiff’s contention that Land O’Lakes should

have anticipated litigation as early as April 4, 2002, and therefore had a duty to preserve evidence

as of that date.”).

        Second, Plaintiffs’ reply argument (at 6) that Reynolds’s expectations of a potential lawsuit

by Authenticom would have been colored by its previous lawsuit against Superior Integrated

Solutions (“SIS”) undermines, rather than supports, Plaintiffs’ motion. SIS had indeed asserted

antitrust counterclaims against Reynolds in a lawsuit years earlier, but those claims were promptly



                                                  6
 Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 9 of 18 PageID #:91408




dismissed by the federal district court presiding over that action. See The Reynolds & Reynolds

Co. v. Superior Integrated Solutions, Inc., 2013 WL 2456093, *5-10 (S.D. Ohio June 6, 2013)

(dismissing SIS’s antitrust claims under Fed. R. Civ. P. 12(b)(6)); see also United States v. Kitsap

Physicians Serv., 314 F.3d 995, 1001 (9th Cir. 2002) (holding an internal investigation did not

give rise to a reasonable anticipation of litigation where “the result of this investigation was an

opinion from outside legal counsel that there were no bases for fraud”). Reynolds had no reason

to expect another plaintiff would attempt similar, futile claims—let alone that such a case was

“imminent.” Indeed, the claims Authenticom ultimately filed (in May 2017) were substantially

different from the SIS case. See Dkt. 1268 at 20.

       Finally, Plaintiffs have not pointed to any evidence suggesting that Authenticom itself even

anticipated litigation based on its purported threat against Reynolds in April 2015. While

Authenticom claimed a work product privilege over certain communications from this time period,

Judge Gilbert overruled Authenticom’s work product claims as to all communications that were

challenged from 2015. Ex. 1 (August 4, 2020 Letter from Judge Gilbert) at Tabs 16, 29. As Judge

Gilbert noted, the documents from that time period reflected that “litigation [was] not necessarily

anticipated at this point. It could happen in the future, but this is—this is two years before anything

happens and many, many—and at least a year or more before anybody has really taken any steps.”

Ex. 2 (August 14, 2020 Hearing Tr.) (Gilbert, J.) at 45:23-46:4.



       For the first time on reply, Plaintiffs claim that Reynolds was “actively contemplating

litigation” against                   in 2016. Reply at 8. That is wrong, continues to ignore the

“imminent litigation” standard, and in any event, comes nowhere close to satisfying Plaintiffs’

burden of proof.




                                                  7
Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 10 of 18 PageID #:91409




       First, while Reynolds and

                                                          had been working through a longstanding

renegotiation and audit of                         RCI contract compliance dating back to 2014,

Plaintiffs have pointed to no evidence that Reynolds or                    ever threatened each other

with arbitration or litigation in 2016 (or earlier), and Reynolds is aware of no such evidence.

       Such negotiations, even where there is a possibility of litigation if the negotiations are

unsuccessful, are not sufficient to trigger a duty to preserve. See, e.g., Stevenson v. City & County

of San Francisco, 2015 WL 6177363, at *4 (N.D. Cal. Oct. 21, 2015) (“Communications that

identify a dispute but seek a resolution thereof by means other than by litigation have been held

insufficient to reasonably place the receiver on notice of future litigation.”); Largan Precision Co.

v. Genius Optical Co., 2014 WL 12643367, at *1 (N.D. Cal. Dec. 21, 2014) (“But a standard patent

infringement notice letter, on its own, generally does not cause its recipient to reasonably anticipate

litigation. The whole purpose of sending a letter, rather than a summons, is to allow for resolution

outside the courthouse.”); Cache La Poudre Feeds, 244 F.R.D. at 622 (“Rather than threatening

impending litigation, Ms. Anderson-Siler’s June 5th letter implied that her client preferred and was

willing to explore a negotiated resolution.”).

       Second, any friction during the audit and negotiation process related entirely to Reynolds’s

concerns about                    s contractual compliance. Despite being represented by the same

counsel as                   , Plaintiffs are unable to point to a single communication where

             affirmatively suggested any antitrust or related claim against Reynolds until well after

this litigation began in 2017. Indeed, in the arbitration demand



                  alleged that its claims “were not known to                       until May 1, 2017,




                                                  8
Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 11 of 18 PageID #:91410




when Authenticom filed its complaint against Reynolds and CDK in the Western District of

Wisconsin.” Arbitration Demand ¶ 130.

          Third, on the rare occasion Reynolds’s “security policies” came up during the audit and

negotiation process, it was in the context of                   wanting to ensure that Reynolds was

doing enough to restrict unauthorized third-party access. See Ex. 3 (Dec. 12, 2014 Letter

                        ) at 2 (

                                                                  ). Indeed, well into the next year,

      internal documents reflect its view that Reynolds can and should do “

                                                                                 ” Ex. 4 (

          ).

          Contrary to Plaintiffs’ new reply argument, nothing about Reynolds’s history with

               supports a “swirl of brewing litigation” in August 2016.                      is simply a

counterparty that wanted a better contract and piled onto this antitrust case after it began in 2017.

II.       Plaintiffs’ reply ignores or mischaracterizes the key cases on Rule 37(e)(2) specific
          intent.

          The Federal Rules are clear: enhanced spoliation sanctions, like those Plaintiffs seek here,

are available “only upon finding that the party acted with the intent to deprive another party of

the information’s use in the litigation.” Fed. R. Civ. P. 37(e)(2) (emphasis added). It is not enough

to show that the alleged spoliator knew or should have known he had a duty to preserve evidence.

It is not enough to show that the alleged spoliator deleted evidence with generally bad intentions,

or even that he consciously intended to deprive someone of the use of that evidence. A movant

under Rule 37(e)(2) has the burden to prove not just that spoliation was intentional, but that the

intent was specifically to deprive an adverse party in the litigation in which sanctions are being

sought.



                                                   9
Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 12 of 18 PageID #:91411




        The case law confirms that common sense reading, including in a recent decision two

weeks before Plaintiffs filed their reply. In that case, which Plaintiffs fail to address, a defendant

destroyed encryption keys to a “shadow accounting system” in the face of a criminal investigation.

Doubleline Capital LP v. Odebrecht Fin., Ltd., 2021 WL 1191527, *2 (S.D.N.Y. Mar. 30, 2021).

The defendant pled guilty, and the plaintiffs in a follow-on civil lawsuit regarding the same subject

matter moved for sanctions based on the defendant’s spoliation of the encryption keys. Id. at *3.

Though the destruction in Doubleline was undisputedly intentional, the court properly denied all

sanctions requested under Rule 37(e)(2) because the plaintiffs failed to show “that defendants

destroyed the physical encryption keys with the intent of depriving plaintiffs in this litigation of

that evidence.” Id. at *8 (emphasis in original). 5

        In addition to ignoring the recent Doubleline decision—and the key cases Doubleline relies

upon, all of which make clear any intent must be specific to this case—Plaintiffs mischaracterize

the facts in Borum v. Brentwood Vill., LLC, the primary case cited in Reynolds’s response brief on

this issue. See Dkt. 1268 at 18. In Borum, as the Court will recall, a party’s key employee left the

company during the pendency of litigation, and in doing so intentionally deleted all of her emails.

332 F.R.D. 38, 42 (D.D.C. 2019). The court denied the request for Rule 37(e)(2) death-penalty

sanctions because the movants could not show the requisite “intent to deprive another party of the

information’s use in the litigation.” Id. at 46, 48.

        In their reply, Plaintiffs attempt to distinguish Borum by asserting that there was “no

evidence” that the employee in Borum who destroyed emails “did so with knowledge of anticipated


5
 In rejecting Rule 37(e)(2) sanctions, the Doubleline court summarized and relied on an extensive body of
cases focusing on the specific intent element of Rule 37(e)(2), after its amendment in 2015. See, e.g., id. at
*6, 8 (citing Leidig v. Buzzfeed, Inc., 2017 WL 6512353, at *8 (S.D.N.Y. Dec. 19, 2017); Rhoda v. Rhoda,
2017 WL 4712419, at *2 (S.D.N.Y. Oct. 3, 2017); Johnson v. L’Oreal USA, 2020 WL 5530022, at *4
(S.D.N.Y. Sept. 15, 2020); In re Aluminum Warehousing Antitrust Litig., 2016 WL 11727416, at *5
(S.D.N.Y. May 19, 2016); Learning Care Grp., Inc. v. Armetta, 315 F.R.D. 433, 440 (D. Conn. 2016)).


                                                     10
Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 13 of 18 PageID #:91412




litigation.” Reply at 10 n.9. But Plaintiffs are wrong. That employee was “One DC’s primary

organizer at Brookland Manor”—the subject of the Borum litigation—for almost two years during

the litigation. 332 F.R.D. at 42. “During the litigation, she . . . serv[ed] as the main point of

contact between Brookland Manor residents and One DC.” Id. (emphasis added). The employee

ultimately left the organization, and deleted her emails, during the pendency of the litigation. Id.

In sum, the employee in Borum plainly had notice of the litigation in which sanctions were sought.

The court simply denied Rule 37(e)(2) sanctions because, like here, the movants failed to show

that the employee’s motivation was anything other than a separate, personal dispute. See id. at 48.

        Unable to respond to cases like Borum and Doubleline, Plaintiffs pivot in their reply to a

line of cases they contend supports a finding of intent to deprive based entirely on knowledge (or

constructive knowledge) of the duty to preserve, and the lack of an alternative explanation for the

loss of evidence. See Reply at 10 n.8. Plaintiffs’ argument fails legally and factually—assuming

for the sake of argument that Reynolds had a duty to preserve as of August 26, 2016, which it did

not. Their argument fails legally because the cases string-cited in Plaintiffs’ reply (at 10 n.8) rely

directly or indirectly on pre-2015 case law and therefore effectively read the “intent to deprive”

requirement out of the current Rule 37(e)(2). 6




6
  See, e.g., Alabama Aircraft Indus., Inc. v. Boeing Co., 319 F.R.D. 730, 746 (N.D. Ala. 2017) (disregarding
heightened intent requirements of 2015 Amendments to Rule 37(e)(2) and instead relying on pre-2015 test
for “circumstantial evidence of bad faith”); Moody v. CSX Transp., Inc., 271 F. Supp. 3d. 410, 431
(W.D.N.Y. 2017) (same, relying on Alabama Aircraft); Culhane v. Wal-Mart Supercenter, 364 F. Supp. 3d
768, 774 (E.D. Mich. 2019) (same, relying on Moody); Ottoson v. SMBC v. Leasing & Finance, Inc., 268
F. Supp. 3d 570, 581, 583, (disregarding 2015 Amendments to Rule 37(e)(2) and relying on pre-2015 case
law for “bad faith” and “gross negligence” analysis); Ungar v. City of New York, 329 F.R.D. 8, 13 (E.D.N.Y.
2018) (relying on Moody and Ottoson for outdated formulation of Rule 37(e)(2) intent, though ultimately
denying any sanctions); Capricorn Mgmt. Sys., Inc. v. Gov’t Emps.’ Ins. Co., 2019 WL 5694256, at *11
(relying on Ungar and Moody for outdated formulation of Rule 37(e)(2) intent, though ultimately denying
any sanctions).


                                                    11
Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 14 of 18 PageID #:91413




       Plaintiffs’ argument also fails factually because the circumstantial evidence in those cases,

unlike here, include the lack of any explanation for document deletion other than depriving the

movant of the evidence. See, e.g., Alabama Aircraft, 319 F.R.D. at 746 (Boeing’s “unexplained,

blatantly irresponsible behavior leads the court to conclude that Boeing acted with the intent to

deprive Pemco”) (emphasis added); Moody, 271 F. Supp. 3d at 431 (relying on Alabama Aircraft

and other cases finding that lack of plausible alternative explanation supported inference of intent

to deprive). To the contrary, the Court here need not look further than the very indictment upon

which Plaintiffs rely to find the alternative explanation: Mr. Brockman was trying to avoid

detection for alleged tax crimes having nothing to do with this case or these plaintiffs.

       At bottom, there is no dispute that Rule 37(e)(2) applies to the kind of sanctions Plaintiffs

seek against Reynolds. Plaintiffs, and the handful of cases they rely upon, simply ignore the 2015

amendments to Rule 37(e)(2), as well as the recent case law rigorously applying the rule in its

current form. There is no reason for the Court to relax the stringent standards of Rule 37(e)(2) as

amended. Under the plain language of the Rule, the Doubleline, Borum, Leidig, and many other

decisions, Plaintiffs’ request for sanctions must be denied on this record.

III.   Plaintiffs’ new “transferred intent” argument has no support in the case law, is totally
       inapplicable, and should be rejected.

       Ultimately, Plaintiffs are forced to come to grips with the fact that if they have shown

Brockman intended to deprive anyone of evidence, it was the federal government, not Plaintiffs.

Reply at 12-13. Plaintiffs then resort to the new, wholly meritless argument that Brockman’s

alleged intent to deprive the government “transfers” to Plaintiffs based on various inapplicable

sections of the Restatement (Second) of Torts.

       Without citing a single case even mentioning “transferred intent” in the discovery or

spoliation context, Plaintiffs rely entirely on Restatement sections regarding “harmful or offensive



                                                 12
Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 15 of 18 PageID #:91414




bodily contact” and “false imprisonment,” and argue that the doctrine “applies straightforwardly

here.” Reply at 12 (citing Restatement (Second) of Torts §§ 16(2), 20, 32(2), 43). Nonsense.

What is straightforward is the text of Rule 37(e)(2), which provides that enhanced sanctions are

available “only upon finding that the party acted with the intent to deprive another party of the

information’s use in the litigation.”     Fed. R. Civ. P. 37(e)(2) (emphasis added); see also

Doubleline, 2021 WL 1191527 at *8; Borum, 332 F.R.D. at 42. No case has ever suggested that

plain language can be rewritten using the “transferred intent doctrine”—indeed, Reynolds’s

research did not reveal a single party to have even made that argument.

       Even if those Restatement sections on bodily contact and false imprisonment could

theoretically be applied to a motion for discovery sanctions, a specific Federal Rule trumps any

preexisting common law concepts on that subject.             See, e.g., Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 588 (1993) (holding preexisting common law on expert

admissibility to be inapplicable because there is now “a specific Rule that speaks to the contested

issue” and no “clear indication” that the Rule was intended to incorporate the common law

standard); see also, Hispec Wheel & Tire, Inc. v. Tredit Tire & Wheel Co., Inc., 2007 WL 101827,

*6 (N.D. Ind. Jan. 8, 2007) (“The Federal Rules of Civil Procedure . . . superseded common law

pleading[.]”); 2015 Advisory Cmte. Notes on Rule 37 (“[Rule 37] forecloses reliance on inherent

authority or state law to determine when certain measures should be used.”).

       As the 2015 Advisory Committee further explained, adverse inference instructions are

premised on the concept that a party’s intent to deprive another party in the litigation from evidence

gives rise to a reasonable inference that the evidence was unfavorable to the responsible party. See

Dkt. 1268 at 19. That inference is not reasonable if the alleged destruction was intended to deprive




                                                 13
Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 16 of 18 PageID #:91415




an unrelated party in an unrelated proceeding. Plaintiffs’ reply has no answer for this principle,

which is fatal to its “transferred intent” argument.

       Safeco, which Plaintiffs cite for the general proposition that a common law term generally

comes with its common law meaning, includes a glaring exception that Plaintiffs ignore: “…the

general rule that a common law term in a statute comes with a common law meaning, absent

anything pointing another way[.]” Safeco Ins. Co. of America v. Burr, 551 U.S. 57, 58 (2007).

Thus, even if one were to accept Plaintiffs’ tortured premise that the term “intent” is generally

transferrable from victim to victim as a result of Restatement provisions regarding bodily contact

and false imprisonment, Rule 37(e)(2) “points the other way” by expressly requiring proof of intent

to deprive “another party” in “the litigation.”

       Plaintiffs’ “transferred intent” argument is unsupported by any case law, illogical, and

contrary to the plain language of Rule 37(e)(2). Plaintiffs’ reliance on a narrative that Brockman

destroyed evidence “all in connection with a scheme to evade paying federal taxes,” Mot. at 6, not

to deprive any litigant of relevant information in this case, is dispositive against their motion.


                                          CONCLUSION

       For all of these reasons and those set forth in Reynolds’s previous response, Plaintiffs’

motion should be denied.




                                                  14
Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 17 of 18 PageID #:91416




Dated: June 8, 2021                              Respectfully submitted,

                                                 /s/ Aundrea K. Gulley
                                                 Aundrea K. Gulley
                                                 Brian T. Ross
                                                 GIBBS & BRUNS LLP
                                                 1100 Louisiana Street
                                                 Suite 5300
                                                 Houston, TX 77002
                                                 (713) 751-5258
                                                 agulley@gibbsbruns.com
                                                 bross@gibbsbruns.com

                                                 Leo D. Caseria
                                                 SHEPPARD MULLIN RICHTER &
                                                 HAMPTON, LLP
                                                 2099 Pennsylvania Avenue NW,
                                                 Suite 100
                                                 Washington, DC 20006
                                                 (202) 747-1900
                                                 lcaseria@sheppardmullin.com

                                                 Counsel for Defendant
                                                 The Reynolds and Reynolds
                                                 Company




                                       15
Case: 1:18-cv-00864 Document #: 1313 Filed: 06/08/21 Page 18 of 18 PageID #:91417




                                 CERTIFICATE OF SERVICE

        I, Brian T. Ross, an attorney, hereby certify that on June 8, 2021, I caused a true and correct
copy of the foregoing [PUBLIC – REDACTED VERSION] REYNOLDS’S SUR-REPLY IN
OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS to be served electronically
on all counsel of record at the following email address:

       SERVICE-EXTERNAL-DMS-MDL@lists.kellogghansen.com

                                               /s/ Brian T. Ross
                                               Brian T. Ross
                                               GIBBS & BRUNS LLP
                                               1100 Louisiana Street
                                               Suite 5300
                                               Houston, TX 77002
                                               (713)751-5286
                                               bross@gibbsbruns.com
